Citation Nr: 0430013	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  03-23 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to June 
1969.

The case comes before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

Additionally, the Board notes that, in May 2004, the veteran 
presented testimony before the undersigned Veterans Law Judge 
(VLJ) at the RO with respect to the issue on appeal.  A 
transcript of that hearing has been associated with the 
claims file.

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

As a preliminary matter, the Board acknowledges that the 
record on appeal does not reflect notice to the veteran of 
the provisions of the VCAA in connection with his current 
claim for a higher initial evaluation for his service-
connected PTSD.  In this regard, the Board notes that a VCAA 
letter on the veteran's initial service connection claim was 
sent to the veteran by the RO in October 2001.  The October 
2001 letter obviously did not address the issue of 
entitlement to an initial rating in excess of 30 percent for 
PTSD, as service connection had not been established at that 
time.  However, it has been determined by VA's Office of the 
General Counsel (OGC) that, when a claim of service 
connection is granted and the veteran submits a notice of 
disagreement in which he raises the new issue of entitlement 
to an increased rating for the disability in question, notice 
under 38 U.S.C.A.§ 5103(a) is not required as to the claim 
raised in the notice of disagreement.  See VAOPGCPREC 8-2003 
(December 22, 2003).  Instead, the OGC concluded that the 
RO's only obligation under such circumstances is to develop 
or review the issue and, if the disagreement remains 
unresolved, to issue a statement of the case.  Id.  Such was 
done in the present case.  Thus, no further notice is 
required.  Further, the rating decision as well as the 
Statement of the Case issued in conjunction with the 
veteran's appeal clearly advised the veteran of the evidence 
considered, the pertinent laws and regulations, and the 
reasons why his claim for a higher evaluation was denied.  

However, the Board notes that the veteran was last examined 
by the VA in August 2001.  Based on the evidence submitted by 
the veteran since then, and his May 2004 testimony before the 
undersigned VLJ, it appears that the symptomatology 
attributable to his service-connected PTSD may have increased 
in severity.  Outpatient treatment records submitted by the 
veteran dated between November 2000 and March 2003 indicate a 
worsening condition.  For example, in a note dated in 
November 2001 the veteran was assigned a Global Assessment of 
Functioning (GAF) score of 50.  The Veteran was also assigned 
lower GAF scores of 41 and 38 in VA outpatient treatment 
reports dated between February 2004 and April 2004.  These 
GAF scores correspond to an increase in the severity of the 
veteran's PTSD symptoms when compared to the GAF score of 59 
he was assigned during his VA medical examination in August 
of 2001 (a higher GAF score corresponds to lower severity of 
symptoms.)  Additionally, in an outpatient treatment report 
dated in May 2003, the examiner indicates that the veteran 
was noticeably more depressed.  Finally, at the 
aforementioned hearing, held in May 2004, the veteran 
testified that his PTSD symptoms were worsening, that he was 
having trouble at work, that he contemplates suicide, and has 
problems with intrusive thoughts.  Therefore, in light of the 
foregoing, the Board finds that the veteran must be given the 
benefit of a VA medical examination that includes a medical 
opinion of the current severity of the veteran's service-
connected disability, and takes into account all the medical 
evidence of record.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) [duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"].

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his PTSD 
since May 2004, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Additionally, the RO should request that 
the veteran provide information as to the 
dates of any treatment for his PTSD at 
any VA Medical Center (VAMC) since March 
2003.  Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2004).  

2.  After the development described above 
has been completed, the veteran should be 
afforded a psychiatric examination to 
identify the current level of impairment 
resulting from his service-connected 
PTSD.  The claims folder must be made 
available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  Since the examination 
is to be conducted for compensation 
rather than for treatment purposes, the 
medical specialist should be advised to 
address the functional impairment of the 
appellant's service-connected PTSD, in 
correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2004).  The 
medical specialist must address the 
degree of severity and medical findings 
that specifically correspond to the 
rating criteria under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  The 
examiner should also utilize the 
diagnostic criteria set forth in DSM-IV 
and assign a GAF score consistent with 
DSM-IV.  An explanation of the GAF score 
assigned, and the rationale for all 
opinions expressed by the examiner should 
be clearly explained.

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected PTSD has, if any, on 
his earning capacity.  The examiner 
should further comment as to the 
veteran's current level of occupational 
impairment due to his disability.  
Moreover, the examiner should render an 
opinion as to whether the service-
connected PTSD alone has caused marked 
interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

3.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
of service connection for PTSD.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



